Citation Nr: 0317658	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 decision by the RO 
which granted service connection for PTSD and assigned a 50 
percent evaluation, effective from May 7, 1999, the date of 
receipt of claim.  A personal hearing before a member of the 
Board was held in Washington, D.C., in February 2002.  

In May 2002, the Board denied the claim for a rating in 
excess of 50 percent from the initial grant of service 
connection, and the veteran appealed to The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In January 2003, the Court granted a joint motion 
to vacate and remand the May 2002 Board decision in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal in order to assist the veteran 
in the development of her claim consistent with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran asserts, in essence, that her PTSD interferes 
significantly with her employment and her relationships with 
co-workers, supervisors, and clients.  The evidentiary record 
includes a statement from her supervisor to the effect that 
the veteran is regularly late to work, leaves early, takes 
time off from work several times a month, and continually 
misses deadlines for completing work assignments.  Given the 
seriousness of these assertions, the RO should attempt to 
obtain copies of all pertinent employment records as outlined 
below, and associate them with the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are complied 
with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who treated her 
for PTSD and any related symptoms since 
May 1999.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  If any records 
identified by the veteran cannot be 
obtained, she should be so informed and 
it should be documented in the claims 
folder.  

3.  The RO should request from the 
veteran the names and addresses of all 
employers she has had since May 1999.  
She should be requested to sign 
authorizations for release of her 
employment information to VA.  Thereafter 
the appropriate steps should be taken to 
obtain copies of the veteran's employment 
records from May 1999 to the present.  
This should include all annual evaluation 
reports, leave statements, health office 
records of the employer, documentation 
showing all time lost from employment due 
solely to PTSD, and, if appropriate, any 
reports of disciplinary actions.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of her PTSD.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be performed in connection with this 
examination in order to evaluate fully 
the veteran's condition.  

The examiner should indicate whether the 
veteran psychiatric disability results 
in: 
(a) Total occupational and social 
impairment, due to such symptoms as: 
	gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively;impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. 

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A score on the Global Assessment of 
Functioning Scale and an analysis of its 
meaning should be provided for all 
periods since May 1999.  (Note: Multiple 
scores may be assigned during the period 
of the claim), and a discussion should be 
included of how PTSD, alone impaired the 
veteran's social and industrial 
adaptability since May 1999.  

The examiner should describe his/her 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  

5.  The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions/findings requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, the VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  In determining 
the rating to be assigned PTSD, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and her attorney should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


